United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, CERNON STATION
POST OFFICE, Vacaville, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-122
Issued: October 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2009 appellant filed a timely appeal from the August 19, 2009 decision of
the Office of Workers’ Compensation Programs denying her emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On February 13, 2009 appellant, then a 34-year-old acting station manager, filed a claim
alleging that she sustained a stress-related condition in the performance of duty. She first became
aware of her claimed condition and its relationship to her employment on February 1, 2009.

Regarding the cause of her claimed emotional condition, appellant stated, “Due to stress caused
by additional activities and duties as an acting manager at the Cernon Station Post Office.”1
In a February 13, 2009 statement, appellant noted that when she was detailed to become
acting station manager in March 2008, the prior station manager had not started the Program
Evaluation Guide (PEG), a program that evaluated management’s compliance with Occupational
Safety and Health Administration (OSHA) standards. She asserted that during this period she
worked from about 7 a.m. to 6 p.m. and was not given any assistance from Karen Dragon, the
postmaster. Appellant indicated that there were two supervisors running the operations at the
employing establishment and claimed that she had to spend time mentoring Don Fernandez, one
of the supervisors, who was not performing up to standards. She was also managing the PEG
files and the rest of the office. Appellant repeatedly asked Ms. Dragon for advice and guidance
but she did not provide any assistance with respect to the underperforming supervisor or other
matters, including the correction of errors in a prior rural route examination. In May 2008,
Ms. Dragon told her that the employing establishment had begun to improve, but that she needed
“to get it done faster.” Appellant asserted that Ms. Dragon told her that another employee,
Mr. Wright, had requested to be placed in the position of acting manager. On numerous
occasions, Ms. Dragon “made it clear” that her position was not a permanent one and appellant
felt that she was being threatened with removal if she did not improve the performance of the
office. Appellant claimed that she had to mentor an employee who only worked for her when he
felt like it and who repeatedly threatened to go back to delivering only his mail route.2 She
stated, “With all this pressure from Ms. Dragon, issues with PEG, new supervisors all along with
the normal operations, I began to fell [sic] stressed and my emotions and moods were getting
bad.”
In a February 11, 2009 report, Dr. Zoe Berna, an attending Board-certified family
practitioner, stated that she had treated appellant since June 7, 2006 and that a colleague had
treated her prior to that time. Appellant took various medications during this period and was
currently taking Prozac, a medication used for anxiety, depression and stress. Dr. Berna stated,
“The patient tells me that she has to restart her Prozac because of increased amount of stress
related to her work. It has been my medical recommendation for her to avoid [the] cause of the
stress and if necessary to continue to stay off work.”
In a February 18, 2009 statement, Ms. Dragon noted that she gave appellant an
opportunity to serve as an acting station manager because she had previously filled in when the
prior station manager was on leave and was familiar with the operation of the station. The station
had previously operated with only one supervisor and a station manager, but a second supervisor
was added prior to the time that appellant became the station manager. Ms. Dragon noted that the
station did not begin participating in the PEG program until appellant became the station manager
and she was responsible for managing the PEG program once it began. She provided appellant
assistance with the PEG program by giving her copies of documents related to the conduct of a
1

Appellant last worked for the employing establishment on October 31, 2008 and was terminated on February 13,
2009 for engaging in personal use of postal funds.
2

The employee was designated as a 204B employee, a craft employee who was brought up to a higher level of
service.

2

PEG program at another station and by referring her to additional personnel who could provide
help. Ms. Dragon did not require appellant to work overtime and she did not ask for permission
to work overtime. As part of her duties, appellant was required to manage her office, including
handling the PEG program and mentoring Mr. Fernandez. Ms. Dragon provided advice when
appellant talked to her about the failure of Mr. Fernandez to follow instructions and she believed
that appellant made a good decision when she took actions to remove Mr. Fernandez from his
position. She stated that appellant, as part of her regular duties, had to correct errors to the rural
routes made by a prior manager. During a May 2008 mid-year performance evaluation,
Ms. Dragon suggested changes so that appellant could speed up the performance of her station
and meet the targets for the end of the year. She indicated that it was proper for her to advise
appellant that, after she served as a station manager for at least six months, Mr. Wright would be
allowed to serve for a few months in the position as he also had career advancement ambitions.
Ms. Dragon stated that it was part of appellant’s duties to supervise the 204B employee who was
threatening to go back to his mail delivery route. She gave appellant advice regarding this
employee and provided her with another employee when he eventually did return to his delivery
route.
On March 5, 2009 the Office requested that appellant provide additional factual and
medical evidence in support of her claim. It asked her to respond to the February 18, 2009
statement of Ms. Dragon.
In a March 23, 2009 statement, appellant agreed that the PEG program did not start until
she became station manager, but asserted that Ms. Dragon did not provide her with enough time
to gather the necessary files for the program. She claimed that Ms. Dragon only provided limited
guidance with respect to how to handle the 204B employee and failed to provide adequate
guidance to allow her to speed up the performance of the station. Appellant asserted that
Mr. Fernandez falsified time documentation records pertaining to delivery routes and that
Ms. Dragon should have dealt with this situation rather than requiring her to resolve it. She was
placed on medication in March 2008 due to issues she began having a week or two after
assuming the position of acting station manager.
In an August 19, 2009 decision, the Office denied appellant’s emotional condition claim
on the grounds that she did not establish any compensable employment factors. It found that
Ms. Dragon provided appellant with adequate support and guidance to work as an acting station
manager.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 The Board has held that emotional reactions to situations in which an employee is trying to
3

See 5 U.S.C. §§ 8101-8193; Lillian Cutler, 28 ECAB 125 (1976).

3

meet her position requirements are compensable. On the other hand, the disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force or her frustration
from not being permitted to work in a particular environment or to hold a particular position.4
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.5 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed factors
of employment and may not be considered.7 If a claimant does implicate a factor of employment,
the Office should then determine whether the evidence of record substantiates that factor. When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.8
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of several
employment incidents and conditions. In an August 19, 2009 decision, the Office denied her
emotional condition claim on the grounds that she did not establish any compensable
employment factors. The Board must, thus, initially review whether the alleged incidents and
conditions of employment are compensable employment factors under the terms of the Act.
Appellant alleged that, after she became an acting station manager in early 2008, she
sustained stress because she was responsible for managing her station, including handling rural
route examinations and administering the PEG program which required evaluating management’s
compliance with OSHA standards. She spent time mentoring a subordinate supervisor who was
not performing up to standards. Appellant also alleged stress due to managing a 204B employee
(a former craft employee brought up to a higher level of service) who constantly threatened to go
back to mail delivery job. The Board finds that, under the principles of Cutler,9 appellant has
4

See supra note 3.

5

Pamela R. Rice, 38 ECAB 838, 841 (1987).

6

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

See supra note 3.

4

established employment factors with respect to the above-described responsibilities as an acting
station manager.
The evidence of record establishes that these management responsibilities were part of
appellant’s regular or specially assigned duties. Ms. Dragon, the postmaster, acknowledged that
it was part of appellant’s duties to manage her employees, including Mr. Fernandez and the 204B
employee.10 She also advised that appellant, as part of her regular duties, had to correct errors to
the rural routes made by a prior manager and had to manage the PEG program. As these work
assignments pertain to appellant’s regular or specially assigned duties and relate directly to her
position requirements as an acting station manager, they are compensable employment factors
under Cutler.
Appellant also alleged that Ms. Dragon did not provide her adequate support with respect
to various matters, including the management of the PEG program and rural route examinations
or the handling of employees who had performance problems. She asserted that Ms. Dragon
unfairly criticized her by telling her to speed up the production of her work unit. The Board finds
that these allegations relate to administrative or personnel matters unrelated to appellant’s regular
or specially assigned work duties and do not fall within the coverage of the Act.11 Although the
evaluation of employee performance and the provision of supervisory support are generally
related to the employment, they are administrative functions of the employer, and not duties of
the employee.12 The Board has found that an administrative or personnel matter will be
considered to be an employment factor where the evidence discloses error or abuse on the part of
the employer. In determining whether the employer erred or acted abusively, the Board has
examined whether the management acted reasonably.13
The Board finds that appellant did not submit sufficient evidence to establish that
Ms. Dragon committed error or abuse with respect to these matters. Ms. Dragon explained that
she provided support to appellant regarding various matters by providing advice, referring her to
employees who could help her, and assigning employees to her work unit.14 She noted that it was
appropriate for her to counsel appellant regarding the nature of her work performance. Appellant
did not submit evidence, such as a positive final finding of a grievance or complaint or witness
statements, to establish error or abuse by her manager.15 She has not established a compensable
employment factor under the Act with respect to these administrative matters.
10

Ms. Dragon stated that appellant made a good decision when she took action to remove Mr. Fernandez from his
position.
11

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
12

Id.

13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

14

There is no indication in the record that it was inappropriate for Ms. Dragon to give appellant the responsibility
of disciplining Mr. Fernandez.
15

The Board notes that appellant did not claim stress due to her removal for cause in February 2009 and the record
does not show error or abuse by the employing establishment in taking this action.

5

Appellant felt that her job was at risk because Ms. Dragon told her to speed up the
station’s production and because it was structured to be temporary in nature.16 Regarding her
allegation that she developed stress due to insecurity about maintaining her position, the Board
has held that a claimant’s job insecurity, including fear of a reduction-in-force, is not a
compensable factor of employment under the Act.17 Ms. Dragon explained that she wished to
provide both appellant and another employee with an opportunity to gain experience working as
an acting station manager for purposes of career advancement.
The Board finds that appellant established compensable factors of employment with respect
to her supervisory duties, which included managing subordinates (such as Mr. Fernandez and the
204B employee) and handling the PEG program and rural route examinations. However, her
burden of proof is not discharged by the fact that she has established employment factors which
may give rise to a compensable condition or disability. To establish her occupational disease claim
for an emotional condition, appellant must also submit rationalized medical evidence to establish
that her condition is causally related to the accepted employment factor.18
Appellant submitted a February 11, 2009 report from Dr. Berna, an attending Boardcertified family practitioner, who stated that she had treated appellant since June 7, 2006 and that
a colleague had treated her prior to that time. Appellant was prescribed medications during this
period for anxiety, depression and stress. Dr. Berna stated that appellant told her that she had to
restart on medication because of “increased amount of stress related to her work” and
recommended that she avoid the cause of the stress and, if necessary, continue to stay off work.
The report is of little probative value on the question of whether appellant sustained an
employment-related emotional condition. Dr. Berna did not provide a firm medical diagnosis or
any findings upon examination or testing. Moreover, she did not provide an opinion on causal
relationship.19 Although appellant attributed her need for medication to stress caused at work,
Dr. Berna did not provide any independent opinion on the cause of her condition. The record does
not contain any other medical evidence to establish that appellant sustained an emotional condition
due to the established employment factors.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

16

Appellant indicated that Ms. Dragon told her that another employee would have a chance to serve as an acting
station manager after she served in that position for at least six months.
17

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

18

See William P. George, 43 ECAB 1159, 1168 (1992).

19

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

6

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed. The August 19, 2009 decision is modified to
reflect that appellant established employment factors pertaining to her supervisory duties, but that
she did not submit sufficient medical evidence to establish that she sustained an emotional
condition due to these factors.
Issued: October 1, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

